Allowable Subject Matter
1.	Claims 1-17 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a semiconductor device with all limitations as recited in claim 1, comprising a functional cell, a decoupling capacitance cell, and power lines that extend in a first direction, which may be characterized in that the capacitance cell comprises a diffusion region of a first conductivity type and a gate electrode stacked above the diffusion region, that the capacitance cell is configured as a multi-height cell having a cell height of two or more times a distance between the power lines adjacent to each other in a second direction, the capacitance cell comprises overlapping regions that are regions of the gate electrode overlapping the diffusion region in a stacking direction, and in that the overlapping regions are arranged in one continuous well of a second conductivity type different from the first conductivity type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Ryu et al. U.S. Patent 10,680,014 B2 discloses an integrated circuit (IC) including an array of standard cells comprising a single-height cell that is placed over one row, and a multi-height cell corresponding to a plurality of rows, the standard cells including basic cells such as AND, OR, NOR, and an inverter, complex cells such as OR/AND/INVERTER (OAI) and AND/OR/INVERTER (AOI), and storage elements such as a master-slave flip-flop and a latch, the IC also comprising ending cells arranged around the standard cells to reduce a proximity effect from neighbouring cells, arranged at an edge of an N-type well and including a decoupling capacitor to reduce voltage noise in the IC.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






08-09-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818